                                                                               JS-6



 1

 2

 3

 4

 5

 6

 7

 8                    IN THE UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    U.S. BANK TRUST, N.A., AS                       Case No. 2:17-cv-06982 DSF (PLA)
      TRUSTEE FOR LSF9 MASTER
12    PARTICIPATION TRUST,
13                                                    JUDGMENT OF
                                         Plaintiff,   FORECLOSURE AND ORDER
14                                                    OF SALE
      v.
15
      NANCY S. CHU;
16    MING TUNG CHOK;
      UNITED COMMERCIAL BANK;
17    U.S. SECURITIES AND EXCHANGE
      COMMMISSION;
18    WILMINGTON TRUST, NATIONAL
      ASSOCIATION, NOT IN ITS
19    INDIVIDUAL CAPACITY BUT AS
      TRUSTEE OF ARLP
20    SECURITIZATION TRUST, SERIES
      2014-1; and DOES 1-50, inclusive,
21
                                       Defendants.
22

23
            The Court hereby GRANTS Judgment in favor of Plaintiff and against
24
     Defendants as follows:
25
     1.     This action pertains to real property commonly known as 249 Independence
26
     Drive, Claremont, CA 91711 (“Subject Property”). The legal description for the
27
     Subject Property is as follows:
28
 1
           LOT 20, INCLUSIVE OF TRACT NO. 35323, IN THE CITY OF
 2
           CLAREMONT, COUNTY OF LOS ANGELES, STATE OF
 3         CALIFORNIA, AS PER MAP RECORDED IN BOOK 1043 PAGES
           76 TO 78 INCLUSIVE OF MAPS, IN THE OFFICE OF THE
 4
           COUNTY RECORDER OF SAID COUNTY.
 5
           EXCEPT ALL MINERALS, OIL, GAS, PETROLEUM, OTHER
 6         SUBSTANCES AND ALL UNDERGROUND WATER IN OR
 7         UNDER OR WHICH MAY BE PRODUCED FROM SAID LAND
           WHICH UNDERLIES A PLANE PARALLEL TO AND 500 FEET
 8         BELOW THE PRESENT SURFACE OF SAID LAND FOR THE
 9         PURPOSE OF PROSPECTING FOR, THE EXPLORATION,
           DEVELOPMENT, EXTRACTION AND SUBSTANCES AND
10         WATER FROM      SAID   LAND   PETROLEUM,    OTHER
11         HYDROCARBON SUBSTANCES AND WATER FROM SAID
           LAND BY MEANS OF MINES, WELLS, DERRICKS AND/OR
12         EQUIPMENT FROM THE SURFACE LOCATIONS ON
13         ADJOINING OR NEIGHBORING LAND OR LYING OUTSIDE OF
           THE ABOVE DESCRIBED LAND, IT BEING UNDERSTOOD
14
           THAT THE OWNER OF SUCH MINERALS, OIL, GAS,
15         PETROLEUM, OTHER HYDROCARBON SUBSTANCES AND
           WATER, AS SET FORTH ABOVE SHALL HAVE NO RIGHT TO
16
           ENTER UPON THE SURFACE OF THE ABOVE DESCRIBED
17         LAND NOT TO USE ANY OF THE LAND OR ANY PORTION
           THEREOF SAID PLANE PARALLEL TO AND 500 FEET BELOW
18
           THE PRESENT SURFACE OF THE SAID LAND FOR ANY
19         PURPOSE WHATSOEVER, AS RESERVED ON DEED
           SEPTEMBER 12, 1986 AS INSTRUMENT NO. XX-XXXXXXX,
20
           OFFICIAL RECORDS.
21

22   2.    This judgment is entered in favor of Plaintiff and against defaulted

23   Defendants Nancy S. Chu and Ming Tung Chok.

24   3.    The following stipulating parties are hereby bound by this Judgment by virtue

25   of the following: (i) the Stipulation Cancelling Trustee’s Deed and Nonparticipation

26   signed by Defendant Wilmington Trust, National Association, not in its individual

27   capacity but as Trustee of ARLAP Securitization Trust, Series 2014-1, which was

28   approved by the Court on February 27, 2018 at Docket No. 35; (ii) the Stipulation
 1   Cancelling Trustee’s Deed and Disclaimer of Interest signed by United Commercial
 2   Bank, which was approved by the Court on January 23, 2018 at Docket No. 33; and
 3   (iii) the Stipulation for Entry of Judgment signed by U.S. Securities and Exchange
 4   Commission, which was approved by the Court on March 14, 2019 at Docket No.
 5   56.
 6   4.     It is hereby further ordered that the Trustee’s Deed Upon Sale recorded on
 7   April 7, 2016 with the Los Angeles County Recorder’s Office as Instrument
 8   Number 20160382632 is hereby cancelled nunc pro tunc;
 9   5.     It is hereby further ordered that the amount due and owing by Defendant
10 Nancy S. Chu to Plaintiff is $2,272,082.20, this amount will be paid from the

11 proceeds of the judicial foreclosure sale of the Subject Property and is comprised of

12 the following:

13                 a. unpaid principal balance of $1,527,020.70;
14                 b. interest from August 1, 2010 to December 31, 2018, amounting to
15                     $511,613.04;
16                 c. escrow advances of $174,417.73;
17                 d. recoverable balances due under the loan, including, but not limited
18                     to property preservations costs and fees, totaling $52,386.34; and
19                 e. unpaid late fees in the amount of $6,644.39.
20   6.     It is hereby further ordered that the Subject Property described in paragraph 1
21   above shall be sold by the U.S. Marshal in the manner prescribed by law pursuant to
22   a writ of sale.
23   7.     It is hereby further ordered that any party to this action may purchase the
24   Subject Property at the foreclosure sale. From the sale proceeds, the U.S. Marshal
25   shall pay to Plaintiff, after deducting expenses of the levy and sale, the sums
26   adjudged due and owing stated above in paragraph 5, together with interest not to
27   exceed the annual rate of 10 percent from the date of this judgment.
28
 1   8.    It is hereby further ordered that if any surplus remains after the payments
 2 specified above are made, the surplus shall be paid to the junior lien holders in the

 3 order and priority as existed prior to the foreclosure sale. Defendant U.S. Securities

 4 and Exchange Commission preserves its rights to surplus funds pursuant to the

 5 stipulation entered by the parties.

 6   9.     It is hereby further ordered that if the sale proceeds are insufficient to cover
 7   the amounts owing to Plaintiff, no deficiency shall be awarded pursuant to section
 8   726(b) of the Code of Civil Procedure.
 9   10.    It is hereby further ordered Defendant U.S. Securities and Exchange
10   Commission preserves all statutory rights pursuant to 28 U.S.C. §2410, including its
11   right of redemption, and all other rights afforded to U.S. Securities and Exchange
12   Commission under applicable law.
13   11.   It is hereby further ordered that pursuant to section 726(e) of the Code of
14 Civil Procedure, all other persons having any lien or claim to the Subject Property

15 (excluding the U.S. Securities and Exchange Commission) are barred from any right

16 of redemption in and claim to the Subject Property following the sale of the Subject

17 Property by the U.S. Marshal.

18   12.   It is hereby further ordered that the Court specifically retains jurisdiction of
19 the cause to make such additional orders as may be necessary to effectuate and

20 enforce the provisions of this Judgment.

21         IT IS SO ORDERED.
22   DATED: May 1, 2019
23                                          Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
24

25

26

27

28
